Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is noted Claim 13 is not listed as being withdrawn. as elected claims.  However, the ferrite compound is explicitly described in claim 1 without strontium ferrite.  Further, the ferrous iron or ferrous ferric oxide claimed are explicitly taught in the instant specification to be distinct from the strontium ferrite powder (See instant PgPub 2019/0390466, page 6, paragraph [0061], indicating a clear distinction between ferrous based powder and strontium ferrite).  Thus, claims 8 remains withdrawn and should be cancelled now that an embodiment distinct therefrom has been amended into the claim on which it depends.


Response to Amendment
This is a response to the amendment filed 2/4/2022.  Claims 6 has been canceled.  Claim 1 has been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the specific concentrations as claimed are not taught anywhere all together.  Although this may be true, it has been shown the materials instantly claimed 
Where the general conditions of a claim (i.e. a mixture of ferrous iron and chlorinate polyethylene (CPE)) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05 (II)(A)). 
In the rejection below, altered to best address Applicant’s amended claims, it is clear underlayments formed from ferrous iron as a ferrite and CPE are known wherein such materials are also known to be formed by mixing the ferrite as a power into the CPE binder with plasticizer to curate properties as desired. Even though the specific proportions as claimed are not specifically taught in any single mixture, the quantities appear to fall within known proportions wherein loadings produce predictably results (e.g. more plasticizers result in more processability and flexibility and less result in more rigidity and wear resistance, and more magnetic/ferrite powder results in stronger magnetic properties but likely higher costs and more weight).  Thus, the claims appear to be nothing more than a result of optimizations as a result of routine experimentation unless Applicant has evidence of a specific advantage resulting from the concentrations claimed.  Examiner can find no evidence of any advantage presented in the instant specification.

Claim Objections
Claim 1 objected to because of the following informalities:  CPE is claim 1 should be specifically identified as “chlorinated polyethylene elastomer,” at least when first introduced in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 indicates mixing the ingredients together forms a layer.  It is unclear how this is possible since a mixture in a mixing vessel as described in the claims would not typically be considered a “layer” without further processing.  Examiner requests Applicant recite or clarify how a layer is formed in the mixing vessel or else use more appropriate terminology, e.g. mixture.  In the current claims, Examiner has assumed anything mixed as claim is inherently a “layer” as claimed.
Claim 1 recites mixing ferrite compound, polymer, and plasticizer and then appears to recites the ferrite compound consists of 89-91% iron powder such as ferrous iron or ferrous ferric oxide, 8-9% CPE, and 1-2% plasticizer.  It is unclear if the formulation provided is only for the ferrite compound, which is then further mixed with polymer and plasticizer, or if the specific formulation given for use in the calendaring process is the more specific formulation of the ferrite compound, polymer and plasticizer previously recited.  Examiner has assumed the latter since there is no indication in the specification an initial mixture of iron powder, CPE, and plasticizer is then mixed with additional polymer and plasticizer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walens et al. (US 2017/0058536) in view of Richards et al. (US 7,501,921) and Mohri et al. (US 5,384,957), and optionally McDonald et al. (US 2011/0067336) and Diamond et al. (US 5,112,671).
Regarding Claim 1, 2, 5 and 9, Walens et al. teach a magnetic underlayment adapted to magnetically engage and support a non-magnetic material such as flooring, and specifically teaches the magnetic underlayment includes a flexible ferrous iron layer formed of a ferrite and chlorinated polyethylene which may be formed as an extended sheet that can be stored on a roll (See page 4, paragraph [0038], note the fact the layer is referred to as a ferrous iron layer indicates the ferrite is or at least may be a ferrous iron; further note chlorinated polyethylene is well-known as an elastomer).  
Walens et al. does not teach the process for forming the sheet, nor the specific make-up of the initial ingredients.  However, the sheet described in Walens et al. must have been made by some process with some specific stating materials and thus it would have been obvious to a person having ordinary skill in the art to seek out the materials and process for forming similar magnetic processes.  Mohri teaches a similar magnetic polymer product formed of chlorinated polyethylene and magnetic material may be formed by mixing the magnetic material as a powder into the polymer material with a plasticizer (and note plasticizers are standard in polymer mixtures to achieve desired flexibility and processability) prior to forming the magnetic product (See, for example, Mohri, col. 17, lines 24-45).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to form the flexible ferrous iron layer of Walens et al. by mixing the ferrous iron as a powder into the chlorinated polymer ethylene and any amount of plasticizer to produce a product with the desired characteristics.  Doing so would have predictably been suitable because plasticizers are known to be mixed with such materials in forming similar products and are well-known additives to polymer mixture for curating the processability of the mixture and the flexibility/rigidity of the product.
No specific process is provided for forming the flexible sheets from the mixture.  However, it would have been apparent known processes for forming magnetic flexible sheets comprising magnetic power and polymer would have predictably been suitable to form the underlayment sheet as described in Walens et al.  Richards et al. teaches a method and device for forming flexible magnetic sheets such as is similar to that taught in Walen et al.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the process of Richard et al. and the starting ingredients as taught in Walen et al. and Mohri et al. in order to form the flexible magnetic sheet of Walen et al.  Doing so would have predictably been a suitable process for forming the flexible magnetic sheet of Walen et al. because the process of Richards et al. is specifically directed to forming flexible magnetic sheet from magnetic powder and polymeric binder, the exact type of sheet discussed in Walen et al.   
Richards et al. teaches combining the starting magnetic powder and polymeric binder in a mixing vessel and mixes at a desired mixing temperature and at a desired mixing pressure to form a magnetically receptive material (See col. 3, lines 38-52, wherein a ferrite compound and thermoplastic or thermosetting polymer material are combined in a reservoir and mixed with a mixer and heated; whatever temperature and pressure the mixing is exposed to can assumed to be the “desired” temperature and pressure, respectively; note is would have been apparent any plasticizer is mixed with these materials because Mohri teaches it is added to the polymeric mixture prior to any formation step).  Richards et al. further teaches applying a calendaring process to the magnetically receptive layer to form a magnetically receptive sheet good (See col. 3, lines 19-21 and Fig. 5, wherein sequential rollers driving a belt [47] and a roller [12] serve to press and form the extrudate of polymer and powder into a magnetically receptive sheet good; Examiner submits this process of pressing a viscous binder into a sheet with rollers is a calendaring process).
Although the prior art teaches the materials for forming the magnetic sheet, they are silent as to the specific proportions of the materials.  However, absent a showing of criticality in the recited proportions, it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05 (II)(A)).  It would have been apparent more plasticizer would make a more flexibly sheet product while less would make a more rigid product, and the claimed plasticizer amount is known in the prior art to make fairly rigid products that may have increased wear resistance (See, for example, Diamond et al., col. 3, lines 9-12, teaching low loadings such as 1-3% are often used to maintain a rigidity in flooring layers to increase wear resistance).  Further, more magnetic filler would have predictably created stronger magnetic properties in the sheet whereas lower loading would have allowed for reduced weight and cost depending on need, and a wide range of loadings for such fillers is known to be suitable in the prior art (See, for example, McDonald et al., page 3, paragraph [0037], wherein similar sheets are known to have loadings of filler, including magnetic filler such as such as magnetite, i.e. ferrous ferric oxide, ferrite, and iron, from zero up to 95%).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use routine experimentation to arrive at the best composition for the ferrous iron flexible layer in Walen et al., such as that which is claimed, in order to meet customer specifications or consumer demands.   
Regarding Claim 5, during the process of forming the flexible magnetic sheet, Richards et al. teaches magnetizing the magnetically receptive sheet good (See col. 5, lines 46-50), and it at least would have been obvious to do so in order to form a magnetic underlayment as desired. 
Regarding Claim 9, Richards et al. is silent as to the specific conditions of mixing.  However, the lack of specific teachings as to pressure in Richards et al. implies there is no need for specific pressurization, and thus it at least would have been obvious to a person having ordinary skill in the art at the time of invention to mix at atmospheric temperature to avoid the costs associated with altered pressurization.  Further still, it would have been obvious to continue mixing curing dispersment of the mixture so as to prevent settling of the filler and thus continued mixing during the entire time of processing would have been obvious.  Continued dispersion over time would have predictably been desired for manufacturing larger amounts of product, and thus mixing during such extended dispersion, such as for 15 minutes or more, would result in at least some extrudate being mixed for about 15 minutes and thus render obvious the claimed process absent a specifically demonstrable advantage for mixing for exactly this time period.  Further, although no specific temperature is recited, the same bonder is taught in the prior art and generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such a temperature is critical. See MPEP 2144.05 (II)(A). Since Examiner can find no evidence in the instant specification the mixing temperature results in any specific advantage, Examiner submits the processing temperature does not result in a patentable distinction, and would have predictably been obvious in view of the prior art teaching the same materials to be processed under similar conditions wherein the exact time, pressure, and temperatures for processing such materials generally would have been expected to be known.  It is noted even in the instant specification, it is suggested CPE should be mixed at approximately 190 degrees Celsius (See instant USPgPub 2019/0390466 page 7, paragraph [0070]), thus providing evidence mixing such at material at below 120 degrees C produces no specific advantage.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walens et al., Richards et al., Mohri et al., McDonald et al., and Diamond et al. as applied to Claim 1, and further in view of Ono (US 6,887,412).
Regarding Claim 2, the above references teach the method of Claim 1 as described above.  The above references fail to teach annealing.  However, it is known to anneal sheets formed from magnetic power and CPE to remove stress strain from the formed product (See, for example, Ono, Abstract and col. 6, lines 27-32).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to anneal the sheet in forming the underlayment in Walens et al. so as to reduce the stress strain therein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walens et al., Richards et al., Mohri et al., McDonald et al., and Diamond et al. as applied to Claim 1, and further in view of Kobayashi et al. (US 2003/0180499).
Regarding Claim 4, the above references teach the method of Claim 1 as described above.  The above references fail to teach hot pressing onto a synthetic material building material.  However, it is well-known that magnetic sheets such as are manufactured in Walens et al. are utilized for magnetic flooring and may be secured to polymeric flooring with heat (See, for example, Kobayashi et al., page 3, paragraph [0045], and note polymeric flooring is a synthetic material building material and heat joining typically involves pressure to secure the bond and thus implies or at least renders obvious hot pressing).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to hot press the magnetic material of Walens et al. to a synthetic material building material because doing so would have predictably been a suitable method of forming a magnetic flooring underlayer to magnetically retain flooring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746